Title: To Thomas Jefferson from Samuel Smith, 4 August 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir,
Balte. 4. Augt. 1801
Mr Yznardi, the Elder is thus far on his Way to Washington to pay you his Respects, his State of Health will not permit him to go further—I shewed him your letter he will Accept with pleasure the Consulate &c its Duties untill there shall be a general Peace, again which time he expects he Can settle all American Claims for French Capt[ures] now under his Management—He no longer supports his Son’s pretension—I am Sir,
with sincere friendship your Obedt Serv
S. Smith
NB—All will go very well in Harford County
 